DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/25/2020, 7/15/2020, and 8/26/2020 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-20, and 23-24 are pending. Claims 4-10 and 14-20 have been withdrawn due to an Election of Species received on 11/12/2021. Claims 21-22 have been previously cancelled. Claims 1-3 and 11-13 and 23-24 will be examined. Claims 1, 11, 23, and 24 are the only independent claims. This Non-FINAL Office action is in response to the “Amendment and Remarks” received on 8/4/2022.

Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/4/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the Non-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-FINAL Rejection
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 11-13 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “a secure distance between the target vehicle and the self-driving vehicle” and it is unclear what is meant by secure? Is this an art related term, or merely any preset distance would read on this? As currently presented, Claim 1 fails to clearly recite the metes and bounds of the claims, and is thus indefinite. The Office is going to interpret this as an distance. Appropriate action is required.
Claim 11 is rejected under the same rational
Claim  23 is rejected under the same rational.
Claim  24 is rejected under the same rational.
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 and 11-12 are rejected under 35 USC 103 as being unpatentable over Fisher (United States Patent Publication 2019/0049981) in view of Erickson et al. (United States Patent Publication  2018/0061237).
With respect to Claim 1: While Fisher discloses “A vehicle control method implemented by a vehicle control apparatus of a self-driving car comprising:  obtaining driving status information of a self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and first driving environment information of the self-driving vehicle when the self-driving vehicle is in a self-driving status” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“obtaining, by a processor a control instruction decision model through training based on training driving status information of the self-driving vehicle in a training status and training driving environment information of the self-driving vehicle in the training status” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“calculating, by the processor a coarse-grained control instruction of the self-driving vehicle based on the driving status information of a target vehicle in relation to the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“the first driving environment information” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“the control instruction decision model” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“wherein the coarse-grained controls instruction control a driving manner of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“determining, by the processor based on second driving environment information, whether to execute the coarse-grained control instruction using a distance from the target vehicle to the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028];
“and that represents a secure distance between the target vehicle and the
self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028];
“wherein the second driving environment information comprises driving environment obtained for the coarse-grained control instruction when the self-driving vehicle is in the self-driving status” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“determining, by the processor based on lane information of the self-driving vehicle and the driving status information of the self-driving vehicle, a fine-grained control instruction including determining a driving parameter when the coarse-grained control instruction is to be executed” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“wherein the fine grained control instruction controls the driving parameter of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and wherein the lane information comprises first information about a lane of the self-driving vehicle that corresponds to the coarse-grained control instruction” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and that is on a road that the self-driving vehicle drives;
“the coarse-grained control instruction is to be executed, wherein the fine grained control instruction controls the driving parameter of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“and wherein the lane information comprises first information about a lane of the self-driving vehicle that corresponds to the coarse-grained control instruction and that is on a road that the self-driving vehicle drives” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028]; 
“executing, by the processor the fine-grained control instruction” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028];
“and automatically controlling the self-driving vehicle in response to executing the fine-grained control instruction” [Fisher, ¶ 0011, 0020-0022, 0026, and 0028];
Fisher does not specifically state using a preset distance.
Erickson, which is also a vehicle control system teaches “determining, by the processor based on driving environment information, whether to execute control instruction using a preset distance from the target vehicle to the self-driving vehicle” [Erickson, Abstract and ¶ 0007];
“determining, by the processor based on lane information of the self-driving vehicle and the driving status information of the self-driving vehicle, a control instruction including determining a driving parameter when the control instruction is to be executed” [Erickson, Abstract and ¶ 0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Erickson into the invention of Fisher to not only include data using measured vehicle data to control a vehicle and then fine tune those control signals as Fisher discloses but to also control the fine-tuned control based on preset distances as taught by Erickson with a motivation of creating a more safe system by more automation [Erickson, ¶ 0003]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 2: Fisher discloses “The vehicle control method of claim 1, wherein the coarse-grained control instruction comprises straight driving” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030];
 “wherein the driving status information of the self-driving vehicle comprises a current speed of the self-driving vehicle” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030];
“and wherein the method further comprises the determining the fine-grained control instruction based on a preset expected speed and the current speed” [Fisher, ¶ 0011, 0020-0022, 0026, 0028, and 0030].
With respect to Claims 11-12: all limitations have been examined with respect to the method in claims 1-2. The vehicle taught/disclosed in claims 11-12 can clearly perform the method of claims 1-2. Therefore claims 11-12 are rejected under the same rationale.

Claims 3, 13 and 23-24 are rejected under 35 USC 103 as being unpatentable over Fisher (United States Patent Publication 2019/0049981) in view of Erickson et al. (United States Patent Publication  2018/0061237) and in view of Burney (United States Patent 4,597,465).
With respect to Claim 3: While Fisher discloses that there are expected speeds of the vehicle and traffic and weather can affect how the vehicle travels, modes of control and such,  Fisher does not specifically state how the throttle is being carried out.
Burney, which is also a vehicle control system teaches “The vehicle control method of claim 1, wherein the fine-grained control instruction comprises a value of a throttle of the self-driving vehicle, and wherein the vehicle control method further comprises determining the fine-grained control instruction based on a preset expected speed and the current speed by determining that the value of the throttle is equal to zero when the current speed is greater than the preset expected speed; or when the current speed is not greater than the preset expected speed, calculating the value based on a first preset formula when the current speed is not greater than the preset expected speed, and wherein the first preset formula comprises Value of a throttle = Preset throttle control coefficient x (Preset expected speed - Current speed + Preset value)” [Burney, Claims 1 and 6].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Burney into the invention of Fisher to not only include data using measured vehicle data to control a vehicle and then fine tune those control signals as Fisher discloses but to also control the throttle based on desired engine speed as taught by Burney with a motivation of be able to maintain in vehicle speed [Burney, Abstract]. Additionally,  the claimed invention is merely a combination of old, well known elements such as vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: all limitations have been examined with respect to the method in claim 3. The vehicle taught/disclosed in claim 13 can clearly perform the method of claim 3. Therefore claim 13 are rejected under the same rationale.
Claim Construction 
Claim language reciting an alternative format (Claim 3 and 13) presents the Office with a choice of examining either alternative presented, but not both. Thus all claim limitations that depend on the alternative are withdrawn from consideration. Appropriate action is required.
With respect to Claim 23: all limitations have been examined with respect to the method in claim 3. The vehicle taught/disclosed in claim 23 can clearly perform the method of claim 3. Therefore claim 23 are rejected under the same rationale.
With respect to Claim 24: all limitations have been examined with respect to the method in claim 3. The vehicle taught/disclosed in claim 24 can clearly perform the method of claim 3. Therefore claim 24 are rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669